Citation Nr: 0939626	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent from March 12, 2002 and 70 percent from August 10, 
2006 for post-traumatic stress disorder (PTSD) with alcohol 
abuse.

2.  Entitlement to a compensable disability rating for the 
residuals of a shrapnel wound of the back.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Virginia Gerard-Brady




WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned an initial 30 percent rating and denied a 
compensable rating for shell fragment wounds of the back.  
The Board remanded the case in June 2006 for additional 
development.  While on remand, the RO assigned a staged 
rating of 70 percent for PTSD, effective August 10, 2006.  
The 30 percent rating has remained in effect prior to that 
date, and the issue is characterized to reflect this staged 
rating.  

Following development, the Board denied the claims in a 
November 2008 decision.  The Veteran appealed this denial to 
the Court of Appeals for Veterans Claims (Court).  The Court 
granted a Joint Motion for Remand in June 2009.  This matter 
is now returned to the Board to further address.

The Board notes that the Veteran's representative in a 
November 2007 statement submitted to the Board has raised 
claims for entitlement to service connection for cognitive 
disorder not otherwise specified, bilateral hip disability, 
chronic right inguinal strain, chronic sinusitis and 
residuals of cyst excision right lumbar spine with scar.  
While the issues regarding the right inguinal strain, 
sinusitis and cyst excision residuals of the right lumbar 
spine were worded in terms of entitlement to an increased 
rating, the Board notes that these issues are actually 
entitlement to service connection as service connection is 
not currently in effect for these disorders.  


The Board also notes that a February 2007 rating decision 
denied entitlement to TDIU.  The Veteran and his attorney 
were notified of the decision and the appropriate appellate 
rights by correspondence dated February13, 2007.  A notice of 
disagreement was filed in February 2007 and following the 
statement of the case issued in August 2007, the Veteran's 
attorney submitted a statement to the Board in November 2007 
expressing that the Veteran should be awarded TDIU benefits 
and a desire to waive AOJ review of this issue.  As the 
Veteran's attorney had been notified via a June 2009 Board 
letter that the pertinent records were currently at the Board 
due to the Court remand, the Board accepts the attorney's 
statements as a timely substantive appeal.  See 38 C.F.R. 
§20.300 (2009).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

As previously pointed out, the Court in June 2009 granted a 
joint motion for remand and vacated the Board's November 2008 
decision that denied increased ratings for PTSD and for 
residuals of a shell fragment wound to the back.  The Joint 
Motion found that the Board provided inadequate reasons and 
bases for denying the issues of entitlement to increased 
staged ratings for PTSD and for an increased rating for the 
residuals of shell fragment wounds to the back.  Specifically 
it pointed out that the reasons and bases are particularly 
crucial when the Board addresses the degree of disability 
resulting from mental disorders.  See Mittleider v. West, 11 
Vet App. 181, 182 (1998) (per curiam decision).  As concerns 
the appropriate evaluation for PTSD prior to the staged 
increase of August 10, 2006 it was noted that the Board had 
pointed out that the Veteran had  thoughts of suicide without 
actual plan or attempt, and pointed to the Board that 
suicidal ideation does not necessarily include a plan or 
attempt.  See 38 C.F.R. 4.130, Diagnostic Code 9411.  The 
Joint Motion also pointed out that the evidence prior to 
August 10, 2006, including findings from a February 2003 VA 
examination, reviewed by the Board were referenced by the 
Board, but that no actual analysis of this evidence was 
provided in reference to the rating in effect prior to August 
10, 2006.  Likewise the Board was found to have provided no 
analysis of the evidence before it as of that date, to 
include the August 2006 VA examination.  

In regards to the residuals of the shell fragment (shrapnel) 
wound, the Joint Motion pointed out that the Board failed to 
address other potentially applicable Diagnostic Codes besides 
the skin disorders criteria.  In particular, the Board's 
failure to address complaints made by the Veteran of a cold 
numb sensation in the area of the wound in light of other 
possible Diagnostic Codes was cited by the Joint Motion.  It 
was pointed out that the Board must consider and discuss all 
potentially relevant Diagnostic Codes to support its reasons 
and bases.  See Esteban v. Brown, 6 Vet App. 259, 261 (1994).

Upon review of the available evidence the Board finds that it 
is necessary to remand this matter to provide the opportunity 
for analysis of this matter in accordance with the directives 
raised in the Joint Motion.  Regarding the PTSD claim, remand 
is indicated to allow for a more current evaluation of his 
condition.  It is noted that the most recent VA examination 
is over 3 years old.  In regards to residuals of shell 
fragment wound, the most recent VA examination addressing 
this condition is dated in April 2003, thus is more than 6 
years old.  Furthermore in regards to the residuals of 
shrapnel wound, a more thorough examination is needed to 
address any other possible residuals of this injury besides 
the scar, which the April 2003 examination addressed.  Thus a 
comprehensive muscle injuries examination should be conducted 
to include examination of possible neurological complaints 
that were raised by the Veteran, as well as any other 
possible muscle injury or orthopedic manifestations shown 
besides the scar.  The Board notes that the RO has only 
evaluated this disorder under the criteria for scars, but on 
remand, should also address other Diagnostic Codes shown to 
be appropriate for evaluating this disability.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Finally, the Board notes that the issue of entitlement to 
TDIU is inextricably intertwined with the pending issues.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus 
adjudication of this matter is deferred pending the outcome 
of the increased rating issues from this appeal.  The Board 
further notes that the Veteran has not been sent a notice 
addressing the VA's duty to notify and assist the Veteran in 
adjudicating TDIU claims, thus corrective action should be 
taken.  See generally Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5103, 5103A, 38 C.F.R. 
§ 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the entire 
claims file and ensure that all notice 
obligations have been satisfied fully 
satisfied.

(a) In particular, VA must send the 
appellant a corrective notice that 
explains the information and evidence 
not of record needed to establish 
entitlement to TDIU.

(b) The notice must also (1) inform him 
of what he needs to provide; and (2) 
what information VA has or will 
provide.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  The RO should request the Veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his PTSD and shrapnel wound 
to the back.  The Veteran should provide 
all necessary written releases for these 
records.  If any of the identified 
records cannot be obtained, the AOJ 
should notify the Veteran of such and 
describe the efforts used in requesting 
these records.  

3.  The RO should also schedule the 
Veteran for a VA examination(s), by the 
appropriate specialist(s), to address the 
severity of the Veteran's service- 
connected for residuals of shell fragment 
wounds to the back.  The claims file 
should be made available to the 
examiner(s) for review of the pertinent 
evidence in conjunction with the 
examination.  Any further indicated 
special studies including X-rays should 
be conducted.  In doing so, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with the latest 
AMIE worksheet for rating disorders of 
the skin, muscle injuries, neurological 
disorders and back disorders.  The 
examiner(s) should be provided with a 
copy of the rating criteria for disorders 
of the skin, muscle injuries, 
neurological disorders, arthritis and 
back disorders to assist in preparing a 
report addressing the nature and extent 
of the Veteran's service-connected 
residuals of the shell fragment wound to 
the back.  The examiner also should 
comment on the functional limitations 
caused by the Veteran's service-connected 
gunshot wound disability affecting the 
back.  It is requested that the examiner 
address the following questions:

(a) Does the service-connected residuals 
of shell fragment wound to the back cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The active and passive range of 
motion should be recorded in degrees.  
The examiner must note at what degree in 
the range of motion that pain is elicited 
as well as the severity of such pain.  
With respect to subjective complaints of 
pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings, whether 
any pain is visibly manifested upon 
palpation and movement of the back, and 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
back due to pain attributable to the 
service-connected disabilities.  

(b) Do the residuals of shell fragment 
wound to the back more closely resemble a 
mild, moderate, moderately severe or 
severe injury to the appropriate muscle 
group affecting the back?  In answering 
this, the examiner should identify the 
muscle group or groups affected by this 
injury.  

(c) The nature and extent of any retained 
fragments and any orthopedic residuals of 
the injury shown by X-ray should be 
reported.  

(d) The examiner should comment on the 
nature and severity of the residual scar 
from this gunshot wound as per the AMIE 
criteria for rating scars other than the 
head, face and neck.  The examiner should 
indicate the nature of the scarring 
related to the Veteran's gunshot wound 
and expressly give the extent of scarring 
in square inches or centimeters, should 
indicate whether the Veteran's scarring 
is unstable (that is, frequent loss of 
covering of skin over the scar), deep, 
superficial (that is, not associated with 
underlying tissue damage), or tender 
and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function 
of, or causes limited motion of, the 
affected part, in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.

(e) The examiner should comment on the 
nature and severity of any neurological 
manifestations shown, the location of the 
nerves affected and whether the 
neurological manifestations more closely 
resemble a mild, moderate or moderately 
severe paralysis, neuritis or neuralgia 
in accordance with the latest AMIE 
worksheet for rating neurological 
disorders. 

In addition, the examiner(s) should state 
an opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected shell fragment wound of 
the back.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  After completion of #1-2, the RO 
should schedule the Veteran for a VA 
psychiatric examination, by a 
psychiatrist, to determine the nature and 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation of what the 
assigned score represents.  In addition, 
the examiner should state an opinion as 
to the degree of social and industrial 
inadaptability caused by the service-
connected PTSD.

5.  Following completion of the above, 
the RO should re-adjudicate the Veteran's 
claims for an increased rating for PTSD, 
for shell fragment wounds of the back and 
entitlement to TDIU.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
and to consider the appropriateness of 
assigning separate ratings for the shell 
fragment wound residuals of the back 
pursuant to Esteban, supra.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


